In a footnote, Plaintiff has also requested leave to amend his Amended Complaint again. Doc. No. 33 at 37 n.15. Plaintiff has already had substantial time to revise his allegations, previously amended his Complaint *218once, and in neither his opposition nor in any other document has Plaintiff asserted he could cure deficiencies identified by Defendant, let alone submitted support to back up such an assertion. Accordingly, this insufficient request to amend is denied, and Plaintiff's claims are DISMISSED WITH PREJUDICE.
SO ORDERED.